Case 1:21-cv-22023-BB Document 3 Entered on FLSD Docket 06/02/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 Case No.: 1:21-cv-22023-BB

 ISABEL CASTRO,

          Plaintiff,

 v.

 THE YACHT GROUP LLC, a Florida
 Limited Liability Company, and GERALD
 BERTON, an individual,

       Defendant.
 ____________________________________/

               DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME

          Defendants, by and through undersigned counsel, and pursuant to Fed. R. Civ. P. 6(b) and

 S.D. Fla. L.R. 7.1, files this Unopposed Motion for Extension of Time within which to respond

 to Plaintiff’s Complaint and in support state as follows:

          1.      On March 11, 2021, Plaintiff filed her Complaint in State Court in this matter

 alleging the violation of the Fair Labor Standards Act, 29 U.S.C. §201 et seq. (“FLSA”). See,

 DE #1.

          2.      On May 11, 2021, service was perfected in this matter. Thus, Defendants’

 response to Plaintiff’s Complaint is due on or before June 1, 2021.

          3.      On June 1, 2021, Defendants removed this matter to federal court. DE #1.

          4.      Defendants were prepared to file this Motion timely on June 1, 2021; however,

 because the case had not been assigned until June 2, 2021, were unable to file it on CM/ECF and

 have, now, filed it as soon as it became possible once judge assignment was entered by the Clerk.

          5.      Defendants retained the undersigned law firm just prior to the removal of the

 matter. The undersigned has not been able to meet with the clients to prepare a response to the
Case 1:21-cv-22023-BB Document 3 Entered on FLSD Docket 06/02/2021 Page 2 of 3




 Complaint. Defense Counsel has been working diligently to gather the requisite information to

 respond to the Complaint; however, will need additional time to prepare Defendants’ response to

 the Complaint.

         6.       Because Defendants wish to ensure a proper and factually-based response,

 Defendants are asking for a brief extension to respond to the Complaint, up to and including June

 15, 2021.

         7.       The request contained herein is not intended for purposes of delay and will not

 cause any prejudice to the Court or any party to this action as this matter has just begun and no

 trial order has been issued.

         8.       Plaintiff does not oppose the relief requested herein.

         WHEREFORE, Defendants, THE YACHT GROUP LLC and GERALD BERTON,

 respectfully request the entry of an Order extending the time within which they may file their

 response to Plaintiff’s Complaint until and including June 15, 2021; and granting such other

 relief as is just and proper.

                       CERTIFICATE OF COMPLIANCE WITH L.R. 7.1

         The undersigned certifies that on June 1, 2021, his office conferred with Plaintiff’s

 counsel, Daniel H. Hunt, Esq, by email regarding the relief requested herein, and that the

 undersigned has been permitted to represent that the Plaintiff does not oppose the relief

 requested herein.
Case 1:21-cv-22023-BB Document 3 Entered on FLSD Docket 06/02/2021 Page 3 of 3




        Respectfully submitted, this 2nd day of June, 2021.

                                                 ADI AMIT, P.A.
                                                 Attorneys for Defendants
                                                 101 Centre
                                                 101 N.E. Third Avenue, Suite 300
                                                 Fort Lauderdale, Florida 33301
                                                 Phone: (954) 533-5922
                                                 E-mail: Adi@DefenderOfBusiness.com

                                                 By: s/Adi Amit
                                                    Adi Amit, Esquire
                                                    Florida Bar No. 35257


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 2, 2021, I electronically filed the foregoing document
 with the clerk of the court using CM/ECF. I also certify that the foregoing document is being
 served this day to all persons on the attached Service List in the manner specified, either via
 transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized
 manner for those counsel or parties who are not authorized to receive electronically Notices of
 Electronic Filing.

                                                     /s/ Adi Amit
                                                     Adi Amit



                                        SERVICE LIST

                          Isabel Castro v. The Yacht Group, LLC, et al.
                                  Case No. 1:21-cv-22023-BB

 Daniel H, Hunt, Esquire                                      Adi Amit, Esquire
 Jason S. Remer, Esquire                                      ADI AMIT, P.A.
 REMER & GEORGES-PIERRE PLLC                                  101 Centre
 44 West Flagler Street                                       101 NE Third Avenue,
 Suite 2200                                                   Suite 300
 Miami, FL 33130                                              Fort Lauderdale, Florida 33301
 dhunt@rgpattorneys.com                                       adi@defenderofbusiness.com
 jremer@rgpattorneys.com                                      Counsel for Defendants
 Counsel for Plaintiff
